                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


CAPTAIN SEAN MILLER (RET.)     )
                               )
          Plaintiff,           )
                               )
v.                             )                      Case No. CIV-19-00196-PRW
                               )
GE HEALTHCARE INC.; GENERAL    )
ELECTRIC COMPANY; GUERBET LLC; )
LIEBEL-FLARSHEIM COMPANY LLC; )
MALLINCKRODT INC.;             )
MALLINCKRODT LLC; MCKESSON     )
CORPORATION; and MCKESSON      )
MEDICAL-SURGICAL, INC.,        )
                               )
          Defendants.          )


                               SHOW CAUSE ORDER

      Plaintiff Capt. Sean Miller (retired), a resident of Kettering, Ohio, filed his

Complaint (Dkt. 1) against Defendants GE Healthcare Inc., GE Healthcare AS, General

Electric Company, Guerbet LLC, Liebel-Flarsheim Company LLC, Mallinckrodt Inc.,

Mallinckrodt LLC, Enterprise Holdings Inc. d/b/a Mallinckrodt Pharmaceuticals,

Mallinckrodt Manufacturing LLC, McKesson Corporation, McKesson Medical-Surgical

Inc., Merry X-Ray Chemical Corporation and John Does 1–50 in the Northern District of

California on October 30, 2017. Therein, Plaintiff alleges that he contracted Gadolinium

Deposition Disease after being injected with a gadolinium-based contrast agent during one

or multiple magnetic resonance imaging (MRI) and magnetic resonance angiography




                                           1
(MRA) scans; 1 he asserts product liability claims of strict liability, negligence, and fraud

against the Defendants for their alleged roles in manufacturing, distributing, marketing,

and/or selling the gadolinium-based contrast agent in California and “other places.” 2

         Electronic summonses were issued the next day as to the 12 named Defendants. 3 On

January 24, 2018, the Plaintiff filed proof of service as to all 12 named Defendants,

asserting that they had all been served between December 13 and 18, 2017. 4 More

particularly, Plaintiff’s proof of service upon Defendants McKesson Corporation and

McKesson Medical-Surgical Inc. (collectively “the McKesson Defendants”) revealed

service was effected upon their registered agent in California at 10:19 a.m. on December

13, 2017, presumably by hand-delivery (as evidenced by the statement of a specific time).

On December 18, 2017, the Court entered an Order (Dkt. 13) “vacat[ing] all pending

deadlines and hearings for all the related cases”—apparently referencing 12 other related

cases 5—and setting a case management conference for March 1, 2018. It is unclear whether

that order was intended to strike the Defendants’ respective deadlines for filing responsive

pleadings, but a review of the case docket indicates that no Defendant filed a responsive

pleading while the case remained in California. At the Case Management Conference held

March 1, 2018, Plaintiff’s counsel proposed that all related actions should be transferred to

the district in which the respective plaintiffs reside and/or where the Plaintiff was allegedly



1
    Pl.’s Compl. (Dkt. 1) ¶¶ 40–47, at 9–10.
2
    Id. ¶¶ 80–111, at 17–21.
3
    Summonses in a Civil Case (Dkt. 5) at 1–4.
4
    Proofs of Serv. (Dkts. 21 to 21-11).
5
    See Related Case Order (Dkt. 12) at 1.


                                               2
administered the product at issue. 6 By stipulation of the parties, the Court then transferred

this case to the U.S. District Court for the Southern District of Ohio. 7

          After transfer to Ohio, Defendants GE Healthcare Inc., General Electric Company,

Guerbet LLC, Liebel-Flarsheim Company LLC, Mallinckrodt Inc., and Mallinckrodt LLC

filed Rule 12(b)(6) motions to dismiss. 8 The initial motions to dismiss were eventually

rendered moot when Plaintiff filed an Amended Complaint (Dkt. 58) on January 18, 2019.

Besides dropping Defendants GE Healthcare AS, Enterprise Holdings Inc. d/b/a

Mallinckrodt Pharmaceuticals, Mallinckrodt Manufacturing LLC, and Merry X-Ray

Chemical Corporation from the lawsuit, the Amended Complaint (Dkt. 58) also alleged for

the first time that Plaintiff’s exposure to the product at issue occurred in Oklahoma. 9

According to the certificate of service attached to the Amended Complaint (Dkt. 58), the

Amended Complaint (Dkt. 58) “w[as] sent to all parties by operation of the Court’s

CM/ECF.” Although that certification might be true for the Defendants who had appeared

in the case, it would not be accurate with respect to the Defendants who had not appeared

in the case, like the McKesson Defendants. There is nothing in the record to indicate

whether service of the Amended Complaint (Dkt. 58) was ever obtained on the McKesson

Defendants.



6
    Order of Transfer (Dkt. 27), at 1.
7
    Id.
8
  GE Defs.’ Mot. to Dismiss (Dkt. 36) at 1–2; Defs. Guerbet & Liebel-Flarsheim’s Joinder
to Mot. to Dismiss (Dkt. 42), at 1; Mallinckrodt Defs.’ Joinder to Mot. to Dismiss (Dkt.
47) at 1.
9
 See Pl.’s Am. Compl. (Dkt. 58) ¶¶ 12–13, at 3. It is this allegation that led to the case
being transferred here.


                                              3
       To the extent the Amended Complaint (Dkt. 58) may assert new or different claims

against the McKesson Defendants, Rule 5 of the Federal Rules of Civil Procedure would

require it to be served upon them pursuant to Rule 4 as original process. 10 Pursuant to Rule

4(m), the Plaintiff would be afforded 90 days in which to serve the McKesson Defendants,

or else the Court—“on its own after notice to the plaintiff—must dismiss the action without

prejudice against th[ose] defendant[s] or order that service be made within a specified

time.” Notice to the Plaintiff is required to afford the Plaintiff an opportunity to “show

good cause for the failure,” in which case “the court must extend the time for service for

an appropriate period.” Plaintiff’s 90-day deadline to serve the Amended Complaint (Dkt.

58) would have expired April 18, 2019.

       Pursuant to Rule 4(m), the Plaintiff is directed to SHOW CAUSE, within 14 days

of the date of this order, whether service of the Amended Complaint (Dkt. 58) has been

effected upon the McKesson Defendants, and if not, why service has not been made. In the

absence of such a showing, the McKesson Defendants may be dismissed from the case

without prejudice to refiling.




10
   Fed. R. Civ. P. 5(a)(2) (“No service is required on a party who is in default for failing to
appear. But a pleading that asserts a new claim for relief against such a party must be served
on that party under Rule 4.”); In re Chinese Manufactured Drywall Prod. Liab. Litig., 742
F.3d 576, 593 (5th Cir. 2014) (“Rule 5(a)(2) does not require a party in default be served
with a pleading unless that pleading that asserts a new claim for relief.”); Peterson v.
Islamic Republic of Iran, 627 F.3d 1117, 1130 n.5 (9th Cir. 2010) (Even parties who fail
to appear must be served with pleadings with new claims . . . .”).



                                              4
IT IS SO ORDERED this 11th day of June, 2019.




                                5
